By the Court.

McDonadd, J.
delivering the opinion.
[1.] The possession and occupancy of the house by Thomason, was evidence of such ownership thereof in him, as was sufficient to “sustain the allegation in the indictment that the prisoner entered his dwelling house.
[2.] There was no evidence that the room from which the watch was stolen, was the hired lodgings of. a boarder. A boarder lodged there, but there was no evidence that he had hired that particular room. There being no evidence to support the request made by the prisoner’s counsel of the Court to charge the jury, it was not error in the presiding Judge te> refuse it.
The verdict of the jury is well sustained by the evidence.
Judgment affirmed.